[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                No. 09-10740                 ELEVENTH CIRCUIT
                            Non-Argument Calendar                JUNE 24, 2009
                          ________________________            THOMAS K. KAHN
                                                                   CLERK
                     D. C. Docket No. 05-00024-CR-5-MCR

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ALBERTA RENEE PETERSON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (June 24, 2009)

Before CARNES, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Alberta Renee Peterson appeals the district court’s denial of her motion for a

reduction of sentence, pursuant to 18 U.S.C. § 3582(c)(2), based on Amendment

706 to the Sentencing Guidelines, which reduced the base offense levels applicable
to crack cocaine offenses.    On appeal, Peterson concedes that her argument is

foreclosed by our decision in United States v. Williams, 549 F.3d 1337 (11th Cir.

2008), but in order to preserve her claim, she argues that Williams was wrongly

decided. After thorough review, we affirm.

        We conduct a de novo review of issues of legal interpretation in the

§ 3582(c)(2) context. Williams, 549 F.3d at 1338-39. We are bound to follow our

prior binding precedent “unless and until it is overruled by this [C]ourt en banc or

by the Supreme Court.” United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th

Cir. 2008).

        A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.           18

U.S.C. § 3582(c)(2).     However, when a defendant is subject to a statutory

mandatory minimum that replaces her guideline range, that defendant is ineligible

for a sentence reduction under Amendment 706. Williams, 549 F.3d at 1338-39,

1342.    This ineligibility is not rectified by a downward departure below the

statutory minimum, when that departure is made pursuant to a U.S.S.G. § 5K1.1

substantial assistance motion. Id. at 1342.




                                          2
      Because Peterson was subject to a mandatory minimum term of 120 months’

imprisonment, Amendment 706 did not change her guideline range, even though

she ultimately received a § 5K1.1 downward departure and was sentenced to 75

months’ imprisonment.      See id.   As a result, under Williams, Peterson was

ineligible for a § 3582(c)(2) sentence reduction. See id. Moreover, Peterson’s

argument that Williams was wrongly decided is misplaced at this stage of the

appellate process because we are bound by our prior decision in Williams. See

Vega-Castillo, 540 F.3d at 1236. Therefore, the district court lacked the authority

to modify Peterson’s sentence, and we affirm its decision.

      AFFIRMED.




                                         3